                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources, Inc.,                  )
                                              )
               Plaintiff,                     )      ORDER
                                              )
        vs.                                   )
                                              )
Wellstar Energy Corp.,                        )      Case No. 1:17-cv-229
                                              )
               Defendant.                     )

        The plaintiff initiated the above-entitled action by filing a complaint on October 25, 2017.

The Clerk’s Office issued a summons to the plaintiff that same day. The summons was returned

executed on October 27, 2018. Approximately one year has since passed with no substantive

activity.

        The plaintiff shall have until November 30, 2018, to file a report updating the court on the

status of this matter. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (“District courts have

inherent power to dismiss sua sponte a case for failure to prosecute, and we review the exercise of

this power is reviewed for abuse of discretion.”); see also Sterling v. United States, 985 F.2d 411,

412 (8th Cir. 1993) (same); Fed. R. Civ. P. 41(b).

        Dated this 30th day of October, 2018.


                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr.
                                                     United States Magistrate Judge
